EXHIBIT 10.2


CONSULTING SERVICES AGREEMENT


This Consulting Services Agreement (“Agreement”) is entered into this 2nd day of
July 2019 with an anticipated effective date of July 15, 2019 (the “Effective
Date”) between Bruce C. Smith (“Consultant”) and NEWPARK RESOURCES, INC.
(“Company”).


WHEREAS,
the Company and Consultant agree that certain matters in which Consultant has
been involved during Consultant’s employment with the Company that is expected
to end upon Consultant’s anticipated retirement from the Company on the
Effective Date may need Consultant’s cooperation with the Company in the future,



WHEREAS,
the Company desires to retain Consultant’s services and availability after the
Effective Date, subject to the terms and conditions set forth below; and



WHEREAS,
Consultant has agreed to perform services to the Company as may from time to
time starting on the Effective Date be requested by the Company, on the terms
set forth below;



NOW, THEREFORE, the parties hereby agree as follows:


1.
Term. This Agreement shall commence on the Effective Date and continue for a
twelve (12) month term, unless terminated sooner pursuant to the mutual consent
of the parties hereto.

2.
Consulting Services and Cooperation. During the term of this Agreement,
Consultant agrees to fully cooperate with Company and provide consulting
services, as requested by the Company as follows:

a.
Provide guidance, counseling and direction to the Company’s staff when called
upon.

b.
Attend meetings and provide support for special projects when called upon.

c.
Provide truthful testimony and information and to otherwise reasonably cooperate
with the Company Group in connection with any and all existing, potential or
future claims, litigation or investigations brought by or against the Company or
any of its past or present affiliates, agents, officers, directors, fiduciaries,
or employees, whether administrative, civil or criminal in nature, with respect
to such matters as were within Consultant’s knowledge while employed by the
Company. The Consultant agrees, unless precluded by law, to promptly inform the
Company if the Consultant is asked to assist in any investigation (whether
governmental or otherwise) of the Company, regardless of whether a lawsuit has
been filed against any member of the Company with respect to such investigation.

3.
Consideration. In exchange for Consultant’s services and availability and the
promises contained herein, the Company will pay Consultant the following:

a.
Company will pay Consultant an hourly rate of $250.00 USD per hour for
performing consulting services at the request of any officer of the Company.

b.
Further, Company will pay Consultant mileage at the current Company-approved
reimburse rate for business use of a personal vehicle, which is $0.575 USD per
mile as of the Effective Date of this agreement. This rate will increase or
decrease as the Company-approved reimbursement rate increases or decreases.
Consultant shall submit written documentation and receipts itemizing the
expenses for which reimbursement is sought. The Company’s prior written approval
shall be obtained for any single expense in excess of $200.00 USD.

c.
Consultant will submit a written report describing the Consulting Services
performed for each calendar month, and reflecting the fees and expenses
incurred. Such report shall be submitted






--------------------------------------------------------------------------------

EXHIBIT 10.2


within 15 days of the end of each month to the Chief Executive Officer. Company
shall pay Consultant the amounts due pursuant to properly submitted reports
within 30 days after the report is received by Company.
d.
In addition, subject to Consultant’s compliance with both Paragraph 4 below and
Paragraphs 3 and 4 of Consultant’s 2017 Employment Agreement with Company
(“Employment Agreement”), and Consultant’s satisfactory performance of
consulting services during the term of this Agreement as determined in the sole
discretion of the Chief Executive Officer, the Company shall pay Consultant one
lump sum payment of up to $150,000.00 to be paid at the end of the term of this
Agreement.

4.
Proprietary Information and Non-Solicitation. Consultant recognizes and
acknowledges that the performance of the consulting services under this
Agreement will or may result in the disclosure by Company to Consultant of
certain trade secrets and confidential information, including supply
information, sales information, customer lists, customer information, and
customer margins and pricing, all of which are special and unique assets and
trade secrets of the Company and its business. For the purpose of this
Agreement, all information which is disclosed by Company to Consultant shall be
referred to as “Confidential Information” and is hereby acknowledged to be owned
exclusively by the Company. Consultant agrees that:



a.
During the term of this Agreement and continuing indefinitely thereafter,
Consultant will not disclose or use any Confidential Information except as
necessary for the purpose of providing the Consulting Services hereunder.



b.
During the term of this Agreement, Consultant shall not, for Consultant’s own
behalf or on behalf of any other person, entity, association, or corporation,
solicit, contact, retain, do business with, or consult with, for the purpose or
with the effect of competing or interfering with or harming any part of
Company’s business concerning the manufacture and sale of drilling fluid
systems, and related products and services for the energy industry, or in any
other manner attempt directly or indirectly to influence, induce, or encourage
any customer, vendor or business partner of Company to abandon, reduce or
materially change its business relationship with Company.



c.
During the term of this Agreement, Consultant shall not, directly or through
others, in any of the states of Texas, Louisiana (including the following
parishes: Bossier, Caddo, Claiborne, Desoto, Bienville, Jackson, Lincoln, Red
River, and Webster) New Mexico, Colorado, Wyoming, Oklahoma, South Dakota, North
Dakota, or locations West of these states in which Company may conduct business,
or in Canada, own, manage, operate, control, or participate in the ownership,
management, operation, or control of, or be employed by, or receive compensation
or benefits from, any business that is engaged in the manufacture and/or sale of
drilling fluid systems or related products and services in the energy industry
and/or that competes (in terms of actual or planned production, marketing, or
selling) with any part of Company’s business of manufacturing and sale of
drilling fluid systems or related products and services in the energy industry.
Consultant understands that the foregoing restrictions may limit Consultant’s
ability to engage in a business similar to Company’s business in specific areas
of the world for the non-competition period, but acknowledges that Consultant
will receive sufficient monetary and other consideration from Company hereunder
to justify such restriction. Consultant acknowledges and agrees that the
agreements and covenants contained in this Paragraph, are reasonable and
necessary to protect Confidential Information and Company Relationships and that
the agreements and covenants contained in this Paragraph do not impose an undue
hardship, burden, or penalty on Consultant. Should any court or



2

--------------------------------------------------------------------------------

EXHIBIT 10.2


tribunal declare the foregoing covenants or agreements to be unreasonable or
void for any reason, the duration and/or geographic scope of the covenant not to
compete shall be modified to such duration and geographic scope as to not be
unreasonable, arbitrary or against public policy, and to be the maximum
restrictions allowed under law.


d.
During the term of this Agreement and for one year thereafter, Consultant will
not directly or indirectly, for Consultant or on behalf of any other person or
entity, induce or attempt to induce any of Company’s employees to do anything
contrary to the best interest of Company.



5.
Consultant agrees that this Agreement may be assigned or transferred to, and
shall be binding upon and shall inure to the benefit of, any successor of
Company and any such successor of Company shall be deemed substituted for all
purposes for Company.



6.
All payments herein shall be subject to any required withholding of federal,
state and local taxes pursuant to any applicable law or regulation.



7.
Consultant acknowledges and agrees that Company shall be entitled to enforce the
provisions of the promises included in Paragraphs 1 and 4 by seeking specific
performance and injunctive relief as remedies for any breach or threatened
breach of any of the promises made in either Paragraph. Such remedies shall not
be deemed the exclusive remedies for a breach or threatened breach of
Consultant’s promises in Paragraph 1 and 4 but shall be in addition to all
remedies available at law or in equity to Company, including, without
limitation, the recovery of damages from Consultant and Consultant’s agents
involved in such breach or threatened breach.



8.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas.



9.
This Agreement constitutes the entire agreement of Consultant and Company with
respect to the subject matter hereof. No supplement, modification, or waiver of
them shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided. Any failure to insist on strict compliance with any of the terms and
conditions of this Agreement shall not be deemed a waiver of any other terms or
conditions.





[Signature page to follow]




3

--------------------------------------------------------------------------------

EXHIBIT 10.2


 
 
NEWPARK RESOURCES, INC.
 
 
By: /s/ Paul L. Howes
 
 
Name:  Paul L. Howes
 
 
Title: President and CEO
 
 
Date: July 2, 2019
/s/ Bruce C. Smith
 
 
Bruce C. Smith
 
 
Date: July 2, 2019
 
 
 
 
 
 
 
 







































































[SIGNATURE PAGE TO CONSULTING AGREEMENT WITH BRUCE C. SMITH]






4